       Case 5:19-mj-00037-JLT Document 23 Filed 09/03/21 Page 1 of 4


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JONAH YELLOWMAN
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 5:19-mj-00037-JLT
12                    Plaintiff,                 STIPULATION AND
                                                 [PROPOSED] ORDER TO CONTINUE
13   vs.                                         PROBATION REVIEW HEARING
14   JONAH YELLOWMAN,
15                    Defendant.
16
17          The parties, through their respective counsel, Assistant United States Attorney Jeffrey
18   Spivak, counsel for plaintiff, and Assistant Federal Defender Matthew Lemke, counsel for
19   defendant Jonah Yellowman, jointly request that this Court continue the upcoming status
20   conference from September 7, 2021 to May 3, 2022.
21          The parties stipulate as follows:
22          1.     On September 3, 2019, Jonah Yellowman was charged by complaint with one
23   count of 36 CFR 4.23(a)(1) (Driving Under the Influence of Alcohol); one count of 36 CFR
24   4.23(a)(2) (Operating a Vehicle with Alcohol Concentration Above .08%); and one count of 36
25   CFR 4.14(b) (Open Container of Alcohol in a Vehicle). ECF No. 1
26          2.     On July 15, 2020, the parties entered into a plea agreement in which Mr.
27   Yellowman admitted to Count 1 of the complaint, driving under the influence of alcohol. ECF
28
       Case 5:19-mj-00037-JLT Document 23 Filed 09/03/21 Page 2 of 4


 1   No. 16. The government moved to dismiss the remaining charges pursuant to the written plea
 2   agreement. Id.
 3           3.       On June 15, 2020, the Court sentenced Mr. Yellowman to a two-year term of
 4   unsupervised probation. ECF No. 18. As a condition of probation, the Court ordered Mr.
 5   Yellowman to pay a $1,000 fine and a special assessment of $10.00, for a total financial
 6   obligation of $1,010.00. Id. The Court ordered Mr. Yellowman to pay the financial obligation
 7   in full by July 14, 2021. Id.
 8           4.       Mr. Yellowman is a professional welder based in Arizona. He earns a living
 9   performing short and medium-term specialized contract work all over the region. Unfortunately,
10   due to the COVID-19 pandemic, Mr. Yellowman received significantly less contract work over
11   the last year. Because his stream of work dried up, his income was greatly reduced. During the
12   pandemic, Mr. Yellowman’s vehicle was repossessed, and his family has struggled financially.
13           5.       On June 30, 2021, the Court granted the parties’ request to extend Mr.
14   Yellowman’s payment deadline from July 14, 2021, to August 31, 2021, in order to permit Mr.
15   Yellowman additional time to satisfy his financial obligation. ECF No. 21.
16           6.       Full payment for Mr. Yellowman’s financial obligation was mailed to the court,
17   but it has not yet been processed by the court clerk.
18           7.       Mr. Yellowman’s term of probation is currently set to expire on July 15, 2022.
19   ECF No. 18.
20           8.       In light of this information, the parties also ask that the forthcoming status
21   hearing, currently set for September 7, 2021, be continued to May 3, 2022, in order to monitor
22   Mr. Yellowman’s compliance with the terms of his probation.
23   ///
24   ///
25   ///
26   ///
27   ///
28
     Yellowman, J. [5:19-mj-00037-JLT]
     Stipulation to Continue
                                                        2
       Case 5:19-mj-00037-JLT Document 23 Filed 09/03/21 Page 3 of 4


 1                                       Respectfully submitted,
 2
                                         HEATHER E. WILLIAMS
 3                                       Federal Defender
 4   Date: September 2, 2021             /s/ Matthew Lemke
                                         MATTHEW LEMKE
 5                                       Assistant Federal Defender
                                         Attorney for Defendant
 6                                       JONAH YELLOWMAN
 7
                                         PHILLIP A. TALBERT
 8                                       Acting United States Attorney
 9   Date: September 2, 2021             /s/ Jeffrey Spivak
                                         JEFFREY SPIVAK
10                                       Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Yellowman, J. [5:19-mj-00037-JLT]
     Stipulation to Continue
                                            3
       Case 5:19-mj-00037-JLT Document 23 Filed 09/03/21 Page 4 of 4


 1                                       [PROPOSED] ORDER
 2           IT IS HEREBY ORDERED, for the reasons set forth above, that the parties’ request to
 3   continue Jonah Yellowman’s status conference from September 7, 2021, to May 3, 2022 is
 4   GRANTED.
 5
     IT IS SO ORDERED.
 6
 7
         Dated:     September 2, 2021                          _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
     Yellowman, J. [5:19-mj-00037-JLT]
     Stipulation to Continue
                                                   4
